—Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner was found guilty after a Tier III hearing of violating inmate rules 106.10 (7 NYCRR 270.2 [B] [7] [i] [refusal to obey a direct order]), 109.11 (7 NYCRR 270.2 [B] [10] [ii] [leaving assigned area without authorization]), 109.12 (7 NYCRR 270.2 [B] [10] [iii] [movement violation]), and 180.10 (7 NYCRR 270.2 [B] [26] [i] [violating visiting procedures]). The determination of the Hearing Officer is supported by the misbehavior reports and the testimony of the correction officers who prepared them, which constitute substantial evidence to support the determination (see, People *983ex rel. Vega v Smith, 66 NY2d 130, 139; Matter of Hooper v Goord, 247 AD2d 884; Matter of Valera v Selsky, 185 AD2d 481). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Corning, J.) Present — Den-man, P. J., Green, Pigott, Jr., Callahan and Fallon, JJ.